 



Exhibit 10.4

 

1347 Property Insurance Holdings, Inc.

 

2018 Equity Incentive Plan

RESTRICTED SHARE UNIT AGREEMENT

 

Summary of Restricted Share Unit Award

 

1347 Property Insurance Holdings, Inc. (the “Company”) grants to the Grantee
named below, in accordance with the terms of the 1347 Property Insurance
Holdings, Inc. 2018 Equity Incentive Plan (the “Plan”) and this Restricted Share
Unit Agreement (the “Agreement”), the following number of Restricted Share
Units, on the Date of Grant set forth below. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan.

 



  Name of Grantee:             Number of Restricted Share Units:            
Date of Grant:             Vesting Dates:  

 

 

Terms of Agreement

 

1.       Grant of Restricted Share Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Date of Grant, the number of
Restricted Share Units set forth above (the “Restricted Share Units”). Each
Restricted Share Unit shall represent the contingent right to receive Share and
shall at all times be equal in value to one Share. The Restricted Share Units
shall be credited in a book entry account established for the Grantee until
payment in accordance with Section 4 hereof.

 

2.       Vesting of Restricted Share Units.

 

(a)       A ratable portion of the Restricted Share Units (subject to such
rounding conventions as maintained by the Company from time to time) shall vest
on each of the Vesting Dates set forth above (each, a “Vesting Date”), provided
that the Grantee shall have remained in the Continuous Service of the Company or
a Subsidiary through the applicable Vesting Date.

 

(b)       Notwithstanding Section 2(a), (i) upon the occurrence of a Change in
Control prior to a Vesting Date and during the Grantee’s Continuous Service, the
vesting of the Restricted Share Units will be governed by the applicable
provisions of Section 19 of the Plan; (ii) in the event of the termination of
the Grantee’s Continuous Service as a result of his or her “Disability” (defined
as the Grantee’s permanent and total disability (within the meaning of Section
22(e) of the Code), as determined by a medical doctor satisfactory to the
Company) or death, any outstanding unvested Restricted Share Units shall
automatically become vested in full; and (iii) the Committee may, in its sole
discretion, provide for the full or partial acceleration of vesting of the
Restricted Share Units in connection with the termination of the Grantee’s
Continuous Service for any other reason prior to a Vesting Date.

 

   

 

 

3.       Forfeiture of Restricted Share Units. The Restricted Share Units that
have not yet vested pursuant to Section 2(a) shall be forfeited automatically
without further action or notice if the Grantee’s Continuous Service with the
Company or a Subsidiary terminates prior to a Vesting Date other than as
provided pursuant to Section 2(b).

 

4.       Payment.

 

(a)       Except as may be otherwise provided in this Section, the Company shall
deliver to the Grantee (or the Grantee’s estate in the event of death) the
Shares underlying the vested Restricted Share Units, together with cash dividend
equivalents, if any, as provided pursuant to Section 6(b), within thirty (30)
days following the date that the Restricted Share Units become vested in
accordance with Section 2.

 

(b)       Notwithstanding Section 4(a), to the extent that the Grantee’s right
to receive payment of the Restricted Share Units constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code, payment of any
vested Restricted Share Units shall be subject to the following rules, to the
extent necessary to comply with Section 409A of the Code:

 

(i)       Except as provided in Section 4(b)(ii), the Shares underlying the
vested Restricted Share Units (and any related cash dividend equivalents
pursuant to Section 6(b)) shall be delivered to the Grantee (or the Grantee’s
estate in the event of death) within thirty (30) days after the earlier of: (A)
the Grantee’s “separation from service” within the meaning of Section 409A of
the Code; (B) the occurrence of a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code; or (C)
the applicable Vesting Date.

 

(ii)       If the Restricted Share Units become payable as a result of Section
4(b)(i)(A), but not as a result of the Grantee’s death, and the Grantee is a
“specified employee” at that time within the meaning of Section 409A of the
Code, then the Shares underlying the vested Restricted Share Units (and any
related cash dividend equivalents pursuant to Section 6(b)) shall instead be
delivered to the Grantee within thirty (30) days after the first business day
that is more than six months after the date of his or her separation from
service (or, if the Grantee dies during such six-month period, within thirty
(30) days after the Grantee’s death).

 

(c)       The Company’s obligations with respect to the Restricted Share Units
shall be satisfied in full upon the delivery of the Shares underlying the vested
Restricted Share Units and the payment of any related dividend cash equivalents
pursuant to Section 6(b).

 

5.       Transferability. The Restricted Share Units (including any related cash
dividend equivalents pursuant to Section 6(b)) may not be transferred, assigned,
pledged or hypothecated in any manner, or be subject to execution, attachment or
similar process, by operation of law or otherwise, unless otherwise provided
under the Plan. Any purported transfer or encumbrance in violation of the
provisions of this Section 5 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Share Units.

 

 2 

 

 

6.       No Dividend, Voting or Other Rights; Dividend Equivalents.

 

(a)       The Grantee shall not possess any incidents of ownership (including,
without limitation, dividend and voting rights) in the Shares underlying the
Restricted Share Units until such Shares have been delivered to the Grantee in
accordance with Section 4 hereof. The obligations of the Company under this
Agreement will be merely that of an unfunded and unsecured promise of the
Company to deliver Shares in the future (and cash dividend equivalents pursuant
to Section 6(b)), and the rights of the Grantee will be no greater than that of
an unsecured general creditor. No assets of the Company will be held or set
aside as security for the obligations of the Company under this Agreement.

 

(b)       From and after the Date of Grant and until the earlier of (i) the time
when the Shares underlying the vested Restricted Share Units (if any) are
delivered to you in accordance with this Agreement, or (ii) the time that the
Restricted Share Units are forfeited in accordance with this Agreement, on each
date that the Company pays a cash dividend to holders of its Shares generally,
the Company will credit to your account hereunder the right to receive a cash
amount equal to the product of (x) the dollar amount of the cash dividend paid
per Share paid to stockholders on such date multiplied by (y) the total number
of unpaid Restricted Share Units credited to your account under this Agreement
as of such date. Subject to and conditioned upon the vesting of the underlying
Restricted Share Units, the aggregate amount of all such dividend equivalents
credited to your account hereunder shall be paid to you in cash (without
interest), at the same time that the Shares underlying your vested Restricted
Share Units are delivered to you, and your right to receive any such dividend
equivalents shall be automatically and correspondingly forfeited to the extent
that the underlying Restricted Share Units are forfeited pursuant to the terms
of this Agreement and the Plan.

 

7.       No Retention Rights. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment or other
service with the Company or any Subsidiary, nor limit or affect in any manner
the right of the Company and its Subsidiaries to terminate the employment or
adjust the compensation of the Grantee.

 

8.       Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary.

 

 3 

 

 

9.       Taxes and Withholding. To the extent the Company or any Subsidiary is
required to withhold any federal, state, local or other taxes in connection with
the delivery of Shares under this Agreement, then the Company or Subsidiary (as
applicable) shall retain a number of Shares otherwise deliverable hereunder with
a value equal to the applicable tax withholding (based on the Fair Market Value
of the Shares on the date of delivery); provided that in no event shall the
value of the Shares retained exceed the amount of taxes required to be withheld
based on the maximum statutory tax rates in the Grantee’s applicable taxing
jurisdictions. If the Company or any Subsidiary is required to withhold any
federal, state, local or other taxes other than upon delivery of the Shares
under this Agreement, then the Company or Subsidiary (as applicable) shall have
the right in its sole discretion to (a) require the Grantee to pay or provide
for payment of the required tax withholding, or (b) deduct the required tax
withholding from any dividend equivalent payments and/or from any amount of
salary, bonus, incentive compensation or other amounts otherwise payable in cash
to the Grantee (other than deferred compensation subject to Section 409A of the
Code).

 

10.       Adjustments. The number and kind of Shares deliverable pursuant to the
Restricted Share Units are subject to adjustment as provided in Section 14 of
the Plan.

 

11.       Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Share Units; provided, however,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of any such law or listing requirement.

 

12.       Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Grantee. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent unless the Committee
determines, in good faith, that such amendment is required for the Agreement to
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code, or as otherwise may be provided in the Plan.

 

13.       Entire Agreement, Relation to Plan. This Agreement is subject to the
terms and conditions of the Plan. This Agreement and the Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. The Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the grant of the Restricted Share Units.

 

14.       Successors and Assigns. Without limiting Section 5, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the permitted
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

 4 

 

 

15.       Choice of Law. The interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to any rule or principle of conflicts or choice of law that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

16.       Data Privacy. In order to administer the Plan, the Company may process
personal data about the Grantee. Such data includes, but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about the Grantee such as home address
and business addresses and other contact information, and any other information
that might be deemed appropriate by the Company to facilitate the administration
of the Plan. By signing this Agreement, the Grantee gives explicit consent to
the Company to process any such personal data. The Grantee also gives explicit
consent to the Company to transfer any such personal data outside the country in
which the Grantee works or is employed, including, if the Grantee is not a U.S.
resident, to the United States, to transferees that shall include the Company
and other persons who are designated by the Company to administer the Plan.

 

17.       Plan and Prospectus Delivery. By signing this Agreement, the Grantee
acknowledges that a copy of the Plan, the Plan Summary and Prospectus, and the
Company’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”) either have been received by or provided to the Grantee, and the
Grantee consents to receiving the Prospectus Information electronically, or, in
the alternative, agrees to contact the Chief Financial Officer of the Company to
request a paper copy of the Prospectus Information at no charge. The Grantee
also represents that he or she is familiar with the terms and provisions of the
Prospectus Information and hereby accepts this Award on the terms and subject to
the conditions set forth herein and in the Plan. The Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.

 

  1347 PROPERTY INSURANCE HOLDINGS, INC.            By:     Name:     Title:  

 

  GRANTEE         Name:     Address:  

 

 5 

 

 